      Case 1:19-cv-08926-BCM Document 26 Filed 10/30/20 Page 1 of 2


CHRISTOPHER JAMES BOWES, ESQ
54 Cobblestone Drive
Shoreham, New York 11786
Tel.: (212) 979-7575
Fax: (631) 929-1700
     CJB-8865
Attorney for Plaintiff                                      10/30/20


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------X
DUANE PETTY,                             :         NOTICE OF
                                                   FOR ATTORNEYS FEES
                       Plaintiff,             :    PURSUANT TO
                                                   28 U.S.C. § 2412
                                              :
           -against-                               19-Civ-8926(BCM)
                                              :

ANDREW M. SAUL,                               :
COMMISSIONER OF SOCIAL SECURITY,
                                              :
                   Defendant.
-----------------------------------------X


     PLEASE TAKE NOTICE that upon the accompanying Declaration

of Christopher James Bowes, dated October 28, 2020, plaintiff

will move this Court before the Honorable Barbara C. Moses,

United States Magistrate Judge presiding, at the United States

Courthouse, Southern District of New York, 500 Pearl Street, New

York, New York 10007, on submission, for an order:

     (1)   Accepting plaintiff's application for reasonable

attorney’s fees and costs pursuant to the Equal Access to

Justice Act ("EAJA"), 28 U.S.C. §2412(d), as timely filed; and

     (2)    Granting plaintiff leave to defer filing a memorandum

of law in support of her application for fees for a period of 60
         Case 1:19-cv-08926-BCM Document 26 Filed 10/30/20 Page 2 of 2


days to permit the parties an opportunity to reach settlement of

the fee issue; and

       (3)    for such other and further relief as this Court may

deem just and proper.


Dated:        Shoreham, New York
              October 28, 2020



                                          Respectfully submitted,


                                          /s/Christopher James Bowes
                                          CHRISTOPHER JAMES BOWES, ESQ.
                                          54 Cobblestone Drive
                                          Shoreham, New York 11786
                                          Tel.: (212) 979-7575
                                          Fax: (631) 979-1700
                                              CJB-8865
                                          Attorney for Plaintiff



To:    United States Attorney for the
       Southern District of New York
BY:    Amanda Parsels, Esq.
       Assistant U.S. Attorney
       86 Chambers Street
       New York, New York 10007
       Attorneys for Defendant



      Application GRANTED. Plaintiff is granted leave to defer filing a memorandum of
      law in support of his application for fees until December 30, 2020. SO ORDERED.



      ____________________
      Barbara Moses, U.S.M.J.
      October 30, 2020
